DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application is being examined under the pre-AIA  first to invent provisions. 
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.         Claim 1 has been amended, claim 3 has been withdrawn, new claims 5-20 have been added and claims 1-20 are pending as amended on 10/27/20. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 10/27/20. In particular, claim 1 has been amended to include feature “wherein the solvent is present in the emulsion or microemulsion in an amount between 3 wt% and 50 wt%.” Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
7.         This application is a CON of 14/489,423 09/17/2014 PAT 10053619; 14/489,423 is a CIP of 14/445,006 07/28/2014 PAT 10590332; 14/489,423 is a CIP of 13/831,410 03/14/2013 ABN; 14/445,006 is a CIP of 13/831,410 03/14/2013 ABN.

Information Disclosure Statement
8.        The information disclosure statement (IDS) submitted on 10/27/20 was filed after the mailing date of the Non-Final Office action on 07/29/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
9.         Applicant's amendment filed on 10/27/20, has been fully considered and entered. 

Response to Arguments 
10.       Applicant's arguments with respect to the rejection of claims 1-2, 4 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Svoboda (US 2006/0223715) filed on 10/27/20, have been fully considered but are moot in view of amendment. Previous rejections have been withdrawn. However, in view of amendment to claims and response, a new ground(s) of rejection is made. Applicants arguments are respectfully considered but are not persuasive. Svoboda is silent about the amount of the solvent.
           However, Luyster discloses a well treatment additive composition comprising an emulsion (para [0055]-[0056]) comprising a siloxane surfactant such as Silwet L-77 3 , the 10 vol% corresponds to 8.411 wt% and 40 vol% corresponds to 33.64 wt%), fall into instant claim range of between 3 wt% and 50 wt%, wherein the terpene such as d-limonene act as a cleaning agent (para [0067]).
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Svoboda with the aforementioned teachings of Luyster to provide a composition comprising about 10 to 40 % by volume of terpene in order to use such fluid in wellbore application. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, a terpene solvent for the cleaning purpose. Absent evidence to the contrary, one of ordinary skill would have reasonable basis to expect that the amount of the terpene solvent of Luyster would be effective in the fluid of Svoboda.
            Regarding claim 1 feature “a foam, wherein the foam comprises an emulsion or microemulsion comprising a siloxane surfactant, a solvent, and an aqueous phase, wherein the solvent is present in the emulsion or microemulsion in an amount between 3 wt% and 50 wt%and wherein the solvent is a terpene hydrocarbon”, since the instant 
           Alternatively, it has been noted that the contact of emulsion with gas results in a foam, since the emulsion requirement is obvious with respect to the prior art, the contact of such emulsion with atmospheric gas results in the foam to some degree and to some extent.
11.       Applicant's arguments with respect to the rejection of claims 1-2, 4 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta (US 2013/0126158) in view of Procter (US 2007/0125716), and claim 2 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta in view of Procter and Stoebe (Stoebe et al, Surfactant-enhanced spreading, Langmuir, 1996, 12, 337-344) filed on 10/27/20, have been fully considered but are moot in view of amendment. Previous rejections have been withdrawn. 


Scope of the Elected Invention
13.        Claims 1-20 are pending in this application.  Claim 3, 9, 13 have been withdrawn in an amendment filed on 10/27/20. The scope of the elected subject matter that will be examined and searched is claims 1-2, 4-8, 10-12, 14-20 and species 1. (CH3)3SiO(Si(CH3)2O)a(Si(CH3)(R1)O)bSi(CH3)3 (wherein a is 0, b is 1, and R1 represents an organic radical with the formula -(CH2)n(OCH2CH2)x(OCH(CH3)CH2)yOR3, wherein n is 3, x is 8, y is 0, and R3 is -C(O)CH3); and 2. a microemulsion.

Double Patenting
14.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
         Claims 1, 4-5, 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-9, 13 of U.S. Patent No. 10053619. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the patented claims are directed to a well treatment additive comprising a foam, wherein the foam comprises a microemulsion comprising a siloxane surfactant, a solvent, and an aqueous phase; and wherein the solvent is a terpene hydrocarbon with the difference in the instant claim discloses emulsion and amount of solvent and patented claims discloses amount and type of siloxane surfactant.
             Regarding claim 1, parented claim 1 discloses a foam, wherein the foam comprises microemulsion comprising a siloxane surfactant, a solvent, and an aqueous phase; and wherein the solvent comprises a terpene hydrocarbon, and claim 8 discloses the solvent is present in the microemulsion in an amount between 3 wt% and 50 wt%;
             Instant claim 4 and patented claim 13 are same.
             Regarding claim 5, patented claim 1 discloses the siloxane surfactant is present in the microemulsion in an amount between 10 wt% and 70 wt% of the microemulsion.
              Regarding claim 15, patented claim 5 discloses co-solvent.
              Regarding claim 16, patented claim 9 discloses co-solvent is present in the microemulsion in an amount between 5 wt% and 45 wt%.
              Regarding claim 17-18, patented claim 6 discloses co-solvents such as methanol.
           Claims 2, 6-8, 10-12, 14, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-9, 13 of U.S. Patent No. 10053619 as applied to claim 1 above and further in view of Svoboda (US 2006/0223715)
            Regarding claim 2, patented claim does not disclose instant claim structure.

    PNG
    media_image1.png
    208
    633
    media_image1.png
    Greyscale
            However, Svoboda discloses a water based emulsion fluid (read on aqueous phase), wherein the fluid contains additional chemicals, for example, wetting agent such as surfactants e.g. Silwet L-77, and cleaning agents such as d-limonene (a terpene; read on solvent is terpene hydrocarbon) (para [0035]-[0036], [0039]). Svoboda further discloses the water based emulsion fluid for the wellbore applications (para [0043]-[0050]). The Scifinder Structure of Silwet L-77 is as follows:  



Thus, Svoboda teaches the alkoxylated graft type trisiloxane surfactant such as Silwet L-77, L-7001, L-7605, which are examples of commercially available surfactants and wetting agents manufactured and distributed by General Electric Company (para [0035]). 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified patented claims with the aforementioned teachings of Svoboda to provide a composition comprising wetting agent such as surfactants e.g. Silwet L-77 in order to use such fluid in well bore application. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 
           Regarding claims 6-8, 10, patented claim does not disclose d-limonene
          However, Svoboda discloses a water based emulsion fluid (read on aqueous phase), wherein the fluid contains additional chemicals, for example, wetting agent such as surfactants e.g. Silwet L-77 (read on the siloxane surfactant), and cleaning agents such as d-limonene (a terpene; read on solvent is terpene hydrocarbon) (para [0035]-[0036], [0039]). Svoboda further discloses the water based emulsion fluid for the wellbore applications (para [0043]-[0050]). 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified patented claims with the aforementioned teachings of Svoboda to provide a composition comprising d-limonene in order to use such fluid in well bore application such as cleaning or displacing the oil mud/residue. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 
           Regarding claims 11-12, 14, patented claim 1 discloses the siloxane surfactant is present in the microemulsion in an amount between 10 wt% and 70 wt% of the microemulsion.
Regarding claims 19-20, patented claim does not disclose the water in the claimed amount.
            However, Svoboda discloses a water based emulsion fluid (read on aqueous phase), wherein the fluid contains additional chemicals, for example, wetting agent such as surfactants e.g. Silwet L-77 (read on the siloxane surfactant), and cleaning agents such as d-limonene (a terpene; read on solvent is terpene hydrocarbon) (para [0035]-[0036], [0039]). Svoboda further discloses the water based emulsion fluid for the wellbore applications (para [0043]-[0050]). Svoboda further discloses aqueous phase such as water in an amount from about 10 vol% to about 60 vol% (para [0029]; vol. approx. wt.), fall into instant claim range of between 1 wt% and 95 wt%.
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified patented claims with the aforementioned teachings of Svoboda to provide a composition comprising aqueous phase such as water in an amount from about 10 vol% to about 60 vol% in order to use such fluid in well bore application. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
           
Claim Rejections - 35 USC § 103
16.       The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


17.       The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18.        Claims 1-2, 4, 6-8, 10, 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Svoboda (US 2006/0223715) in view of Luyster (WO 2012/ 003356).

    PNG
    media_image1.png
    208
    633
    media_image1.png
    Greyscale
         Regarding claims 1-2, 4, 6-8, 10, Svoboda discloses a water based emulsion fluid (read on aqueous phase), wherein the fluid contains additional chemicals, for example, wetting agent such as surfactants e.g. Silwet L-77 (read on the siloxane surfactant), and cleaning agents such as d-limonene (a terpene; read on solvent is terpene hydrocarbon) (para [0035]-[0036], [0039]). Svoboda further discloses the water based emulsion fluid for the wellbore applications (para [0043]-[0050]). The Scifinder Structure of Silwet L-77 is as follows:  


surfactants and wetting agents manufactured and distributed by General Electric Company (para [0035]). Svoboda is silent about the amount of the solvent.
           However, Luyster discloses a well treatment additive composition comprising an emulsion (para [0055]-[0056]) comprising a siloxane surfactant such as Silwet L-77 (para [0024], [0057], [0064]), terpene solvents such as limonene or terpinol (para [0047]) and an aqueous phase such as water (para [0058]). Luyster further discloses the composition comprises about 10 to 40 % by volume of terpene such as limonene (para [0047]; limonene has density 0.8411 g/cm3 , the 10 vol% corresponds to 8.411 wt% and 40 vol% corresponds to 33.64 wt%), fall into instant claim range of between 3 wt% and 50 wt%, wherein the terpene such as d-limonene act as a cleaning agent (para [0067]).
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Svoboda with the aforementioned teachings of Luyster to provide a composition comprising about 10 to 40 % by volume of terpene in order to use such fluid in wellbore application. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, a terpene solvent for the cleaning purpose. Absent evidence to the contrary, one of ordinary skill would have 
            Regarding claim 1 feature “a foam, wherein the foam comprises an emulsion or microemulsion comprising a siloxane surfactant, a solvent, and an aqueous phase, wherein the solvent is present in the emulsion or microemulsion in an amount between 3 wt% and 50 wt%and wherein the solvent is a terpene hydrocarbon”, since the instant claim composition is obvious over prior arts, the characteristics of the composition, e.g. foam(ing) deemed necessarily present. If there is any difference between the product of prior arts and the product of the instant claims, the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).           
           Alternatively, it has been noted that the contact of emulsion with gas results in a foam, since the emulsion requirement is obvious with respect to the prior art, the contact of such emulsion with atmospheric gas results in the foam to some degree and to some extent.
         Regarding claims 15, 17-18, Svoboda discloses the co-solvent such as ethylene glycol mono-butyl ether (para [0031]).
           Regarding claim 16, Svoboda is silent about the amount of the co-solvent.
           However, Luyster discloses a well treatment additive composition comprising an emulsion (para [0055]-[0056]) comprising a siloxane surfactant such as Silwet L-77 (para [0024], [0057], [0064]), terpene solvents such as limonene or terpinol (para [0047]) and an aqueous phase such as water (para [0058]). Luyster further discloses the mutual solvent such as dipropylene glycol monomethyl ether in an amount of about 10 to 45 % by volume (para [0047]), fall into instant claim range of between 5 wt% and about 45 wt% (vol. approximated to wt.), wherein the mutual solvents have solubility in both aqueous and oleaginous fluids (para [0047).
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Svoboda with the aforementioned teachings of Luyster to provide a composition comprising mutual solvent such as dipropylene glycol monomethyl ether in an amount of about 10 to 45 % by volume in order to use such fluid in wellbore application. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, a mutual solvent for the solubility in both aqueous and oleaginous fluids. Absent evidence to the contrary, one of ordinary skill would have reasonable basis to expect that the amount of the mutual solvent of Luyster would be effective in the fluid of Svoboda.

         Regarding claim 19, Svoboda discloses aqueous phase such as water in an amount from about 10 vol% to about 60 vol% (para [0029]; vol. approx. wt.), fall into instant claim range of between 1 wt% and 95 wt%.
19.       Claims 5, 11-12, 14, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Svoboda (US 2006/0223715) in view of Luyster (WO 2012/ 003356) as applied to claims 1-2, 4-8, 10, 15, above, and further in view of Bailey (US 3299112).
           Svoboda includes all features of claims 1-2, 4-8, 10, 15, above.
           Regarding claims 5, 11-12, 14, Svoboda does not specifically disclose the amount of silixane surfactant between about 10 wt% and 70 wt% versus total weight of the emulsion as instantly claimed.
           However, Bailey discloses the siloxane wetting agent to provide the emulsion, wherein the siloxane is present in an amount from 0.1 to 0.5 parts by weight per parts by weight of water in an emulsion (which is equivalent to 10-50 wt%; column 2, lines 1-11, column 2, lines 68-, column 3, lines -4), fall into the range of surfactant between about 10 wt% and 70 wt%. Svoboda and Bailey are pertinent to the siloxane wetting agent.
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to use in Svoboda the siloxaane wetting in amount of 10-50 wt% as taught by Bailey for the benefit of providing the emulsion composition.
          Regarding claim 20, Svoboda discloses aqueous phase such as water in an amount from about 10 vol% to about 60 vol% (para [0029]; vol. approx. wt.), fall into instant claim range of between 1 wt% and 95 wt%.
Conclusion
20.        References Kakadjian (US 2009/0200027), Pursley (US 2003/0166472), and Lee (US 6291405) were cumulative in nature to the above rejection and thus not set forth.
21.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768